DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 15-38 are pending.	
	Claims 17, 25-28, 32-35, and 38 remain withdrawn.
	Claims 15, 21, 22, and 37 are currently amended.
	Claims 15, 16, 18-24, 29-31, 36, and 37 are currently under consideration to the extent that they read upon Applicant’s elected species. 
	It is noted that Applicant elected:
Gallic acid and/or ascorbic as the surface treatment agent,
Ground calcium carbonate as the specific carbonate, 
0.5-150 m2/g as the BET specific surface area, 
0.1 to 40 mg/m2 as the weight of the surface treatment, 
A binder as the additional components present, and 
Paper coatings as the form of the product.

Withdrawn Rejections
The rejection of claim 37 under 35 U.S.C. 102(a)(1) as being anticipated by Ebner et al (US 5,977,212) is withdrawn in view of Applicant’s amendment to claim 37.
The rejection of claim 37 under 35 U.S.C. 103 as being unpatentable over Ebner et al (US 5,977,212) is withdrawn in view of Applicant’s amendment to claim 37.

withdrawn in view of Applicant’s amendments to claims 15 and 37.

Rejections Maintained and Made Again – in view of Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 37 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Poompradub et al (Polym. Bull.).
Poompradub teaches calcium carbonate that is surface modified by gallic acid (see entire document, for instance, Abstract and last sentence of 969).  
It is noted that Poompradub, while teaching that the gallic acid is a thin layer around the calcium carbonate, does not directly indicate total weight of the gallic acid on the total surface area of the calcium carbonate.  Based on the method of applying the gallic acid taught by Poompradub, this is either an inherent feature of Poompradub, or it is an obvious modification.
If the total weight of the gallic acid of Poompradub is not within the instantly claimed range, it is noted that it would have been obvious and well within the skill of one of ordinary skill in the art before the effective filing date of the instantly claimed invention to optimize the amount of gallic acid.  Gallic acid is taught by Poompradub as being a potent antioxidant, wherein depending on the amount of antioxidant desired, one would readily either utilize more or less of said component.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Response to Arguments
	Applicant argues in the remarks filed 03/13/2021 that Applicant does not believe that Poompradub anticipates the instant claims.  However, it is noted that Applicant has not provided any evidence indicating why they believe that the thin layer of Poompradub is not the same as the instantly claimed amount.  It is noted that this rejection is made under 102 or 103.  Further, while Applicant appears to argue that the prior art does not teach the instantly claimed components, this argument is not found persuasive.  Instant claim 37 requires CaCO-3 modified with gallic acid, the prior art directly states (in several places, but one explicit citation should suffice) “It is clearly seen that the gallic acid modifier formed a thin layer on the CaCO3 surface (e.g. arrow in Fig. 3b), an observation which supports the notion that the CaCO3 surface was successfully modified” (last sentence of 969).  Note also scheme 1 at the top of page 696. Therefore, Applicant’s argument is not found persuasive.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 16, 18-24, 29-31, and 36-37 (all claims currently under consideration) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/780,831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as taught by the copending claims would result in a product that directly overlaps with the instantly claimed composition. The prior art method requires the instantly claimed components be combined, wherein the product that is made by the process of the performance of steps a, b, and c of the prior art would result in the instantly claimed product.  Since it is presumed that the copending claims are sufficiently enabled for one of ordinary skill in the art to perform the claimed method, the product made by said method is rendered obvious by said method being taught.  Should Applicant desire to argue that the 
It is noted that the copending claims directly teach all of Applicant’s elected species: gallic acid as the surface treatment agent (claim 1 with gallic acid directly recited), ground calcium carbonate as the specific carbonate (claim 1), 0.5-150 m2/g as the BET specific surface area (claim 3 directly reciting the BET specific surface area), 0.1 to 40 mg/m2 as the weight of the surface treatment (claim 1 directly recited the weight of the surface treatment), a binder as the additional components present (claim 14 with a hydrophobising agent reading on “another additive”), and paper coatings as the form of the product (claim 17 directly reciting paper coatings).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argues in the remarks filed 03/13/2021 that Applicant does not believe that a prima facie case has been established.  It is noted that the copending claims are directed essentially to a method of utilizing a composition that is similar, if not the same as the instantly claimed composition.  The copending claims directly teach all of Applicant’s elected species: gallic acid as the surface treatment agent (claim 1 with gallic acid directly recited), ground calcium carbonate as the specific carbonate (claim 1), 0.5-150 m2/g as the BET specific surface area (claim 3 directly reciting the BET specific surface area), 0.1 to 40 mg/m2 as the weight of the surface treatment (claim 1 directly recited the weight of the surface treatment), a binder as the additional components present (claim 14 with a hydrophobising agent reading on “another 

New Grounds of Rejections – Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 18, 19, 21-24, 29-31, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al (WO 1992/002587).
Bauer teaches a composition comprising calcium carbonate that is surface treated with an unsaturated fatty acid (see entire document, for instance, page 1, lines 9-15).  Said calcium carbonate is taught as being ground (see entire document, for instance, page 2, lines 18-19).  The composition can be a used in any number of potential uses, including in polymer compositions (see entire document, for instance, pages 1 and 2).  The specific surface area of said calcium carbonate is taught as being in a range from 10 to 100 m2/g (see entire document, for instance, page 3, lines 27-28 
It is noted that the instant specification provides examples showing the use of oleic acid, wherein when oleic acid is used at 3 parts per 100 parts CaCO3 the result is 11.5 mg/m2, wherein when 1 part per 100 CaCO3 was utilized, the result was 2.6 mg/m2.  As such, the prior art teaching of 2.5 and 3.5 parts per 100 parts CaCO3 would result in amounts that are within the instantly claimed ranges.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, 18-24, 29-31, 36, and 37 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (WO 1992/002587).
Bauer teaches a composition comprising calcium carbonate that is surface treated with an unsaturated fatty acid (see entire document, for instance, page 1, lines 9-15).  Said calcium carbonate is taught as being ground (see entire document, for instance, page 2, lines 18-19).  The specific surface area of said calcium carbonate is taught as being in a range from 10 to 100 m2/g (see entire document, for instance, page 
Bauer, while teaching all of the instantly claimed components as well as amounts that overlap the instantly claimed ranges, does not directly exemplify the most narrow range of the BET value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a BET value within the instantly claimed range.  One would have been motivated to do so since the prior art teaches a range that directly overlaps the instantly claimed range.  It is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Further, it is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
It is noted that the composition of Bauer is the same as the instantly claimed composition.  As such, properties such as moisture pick up susceptibility and total volume of oxygen reacted per gram of surface treatment agent in a given day would necessarily be the same in the composition of Bauer and the instant claims.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TREVOR LOVE/Primary Examiner, Art Unit 1611